Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 1 of 29 PageID 355



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

C. S.,

            Plaintiff,

v.                                 Case No:    2:20-cv-631-JES-MRM

NAPLES HOTEL COMPANY and
THE GULFCOAST INN OF NAPLES
OWNERS ASSOCIATION, INC.,

            Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on defendants' Motion to

Dismiss (Doc. #12) filed on October 12, 2020.          Plaintiff filed an

opposition (Doc. #23) on November 10, 2020.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).              On December 31,

2019, the plaintiffs filed a First Amended Complaint which asserted

ten claims against over forty defendants.           Id. at (Doc. #1, pp.

2-4).    The case was removed to federal court in February 2020.

Id. at (Doc. #1).     On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.       Id. at (Doc. #85).      On August 5, 2020, the
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 2 of 29 PageID 356



undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.              S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                Following

the Court’s severance order, plaintiff and the other alleged victim

filed    nearly     thirty   new   actions   against   various   defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that between 2015 and February 2016, plaintiff

C.S., a resident of Collier County, Florida, was a victim of

continuous sex trafficking at every Gulfcoast Inn Naples, owned

and operated by defendants Naples Hotel Company and The Gulfcoast

Inn of Naples Owners Association, Inc.            (Id. ¶¶ 2, 13, 22-25.)

The Complaint alleges that during this time period, both Florida

corporations were doing business as Gulfcoast Inn Naples in Naples,

Florida.    (Id. ¶¶ 26-28.)

      The Complaint alleges the following six claims against “each

and every Gulfcoast Inn Naples”: (1) violation of the Trafficking

Victims Protection Reauthorization Act of 2008 (TVPRA), 18 U.S.C.

§ 1595; (2) violation of the Florida RICO statute, § 772.104,

Florida Statutes; (3) premise liability; (4) negligent hiring,

supervision, and retention; (5) negligent rescue; and (6) aiding

and     abetting,    harboring,     confining,   coercion,    and   criminal

enterprise.       (Id. pp. 36, 41-48.)




                                     - 2 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 3 of 29 PageID 357



                                     II.

      The motions raise numerous arguments as to why the Complaint

as whole, and each individual claim, should be dismissed.                  The

Court will address each of these arguments in turn.

   A. Shotgun Pleading

      Defendants argue that the Complaint is “an indecipherable

pleading” and “continues to be a prohibited shotgun pleading.”

(Doc. #12, pp. 1-2.)          The Complaint identifies the defendants

collectively as the “Gulfcoast Inn Naples Defendants.”              (Doc. #1,

p. 1, introductory paragraph.)           Defendants argue the allegations

are   conclusory    and      “directly    contradictory”,    and    that   the

Complaint groups the defendants together in a conclusory fashion

treating separate defendants as a single entity, and it should be

dismissed as a shotgun pleading.          (Doc. #12, pp. 2, 5.)

      One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought    against.”     Weiland   v.   Palm    Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 986 F.3d 1321, 1324-25 (11th Cir. 2021).               Such

a pleading fails “to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests,”

Weiland, 792 F.3d at 1323, and            violates the requirement that a



                                    - 3 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 4 of 29 PageID 358



plaintiff provide “a short and plain statement of the claim,” Fed.

R. Civ. P. 8(a)(2).

       The Complaint does indeed repeatedly refer to the defendants

collectively    as   the    “Gulfcoast    Inn   Naples    Defendants”.        The

failure to specify a particular defendant is not fatal, however,

when   “[t]he   complaint     can   be   fairly   read    to   aver    that   all

defendants are responsible for the alleged conduct.”                  Kyle K. v.

Chapman, 208 F.3d 940, 944 (11th Cir. 2000).                    The Complaint

typically (but not always) alleges that “each and every” such

defendant was involved in the activity described in the particular

paragraph of the Complaint.         A fair reading of the Complaint is

that each of these defendants was involved in the identified

conduct attributed to the “Gulfcoast Inn Naples Defendants.”                  See,

e.g., “At all times material to this complaint, Defendant Naples

Hotel Company and Defendant The Gulfcoast Inn of Naples Owners

Associations,     Inc.     were   collectively    doing    business      as   the

Gulfcoast Inn Naples in Naples, Florida, and, upon information and

belief, were authorized to do, licensed to do, and were doing

business in the State of Florida offering the Gulfcoast Inn Naples

as a place of public lodging.” (Doc. #1, ¶ 28.)                       While the

defendants may disagree that such allegations are accurate, that

dispute is for another day.         The group allegations do not fail to

state a claim, Auto. Alignment & Body Serv., Inc. v. State Farm




                                     - 4 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 5 of 29 PageID 359



Mut. Auto. Ins. Co., 953 F.3d 707, 732–33 (11th Cir. 2020), and

the Complaint does not constitute a shotgun pleading.

   B. Failure to State a Claim

       Defendant argues that the Complaint fails to “set out any

facts” to support liability under any of the counts.            (Doc. #12,

p. 9.)    Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).           This requires

“more    than    an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft   v.   Iqbal,   556   U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations



                                   - 5 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 6 of 29 PageID 360



omitted).      “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.           Factual allegations that are merely

consistent     with   a   defendant’s   liability    fall   short     of   being

facially plausible.        Chaparro v. Carnival Corp., 693 F.3d 1333,

1337   (11th   Cir.   2012)    (citations     omitted).     Thus,    the   Court

engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

       (1)   Trafficking Victims Protection Reauthorization Act

       Defendants     challenge   the   one    federal    claim     alleging    a

violation of the TVPRA set forth in Count One.            The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:

       (a) An individual who is a victim of a violation of this
       chapter may bring a civil action against the perpetrator
       (or whoever knowingly benefits, financially or by
       receiving anything of value from participation in a
       venture which that person knew or should have known has
       engaged in an act in violation of this chapter) in an
       appropriate district court of the United States and may
       recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).          The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.                    The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:




                                    - 6 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 7 of 29 PageID 361



      (a)   Whoever knowingly –

         (1) in or affecting interstate or foreign commerce .
         . . recruits, entices, harbors, transports, provides,
         obtains,   advertises,   maintains,  patronizes,   or
         solicits by any means a person; or

         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

      knowing, or except where the act constituting the
      violation of paragraph (1) is advertising, in reckless
      disregard of the fact, that means of force, threats of
      force, fraud, coercion described in subsection (e)(2),
      or any combination of such means will be used to cause
      the person to engage in a commercial sex act, or that
      the person has not attained the age of 18 years and will
      be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)“knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).         S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

            (a)   Plausible Allegations Re: § 1591 Violation

      Defendants argue that plaintiff fails to allege an underlying

§ 1591 violation by alleging a criminal conviction as to the




                                   - 7 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 8 of 29 PageID 362



alleged traffickers as in other cases.            (Doc. #12, pp. 9-10.)

Plaintiff alleges:

              70. From approximately 2013 through February
              2016, Plaintiff C.S. was recruited to, enticed
              to, solicited to, held at, harbored as captive
              at and/or transported to various hotels in
              Naples, Florida by her sex traffickers to
              engage in commercial sex acts at these hotels
              on a regular, consistent and/or repeated
              basis, and from approximately 2015 to 2016,
              Plaintiff C.S. was trafficked by Gregory Hines
              (aka Bowlegs), Keith Lewis, and others at the
              Gulfcoast Inn Naples.

(Doc. #1, ¶ 70.)      There is no requirement that the sex trafficker

have been convicted criminally to support a civil claim against

defendants for knowingly financially benefitting from the sex

trafficking, and defendants provide no legal support for this

argument. 1

      Defendants also argue that plaintiff has not alleged coercion

giving rise to an underlying violation of § 1591.          (Doc. #12, pp.

9-10.)    Defendants argue that plaintiff was free to meet the ‘John’

in the lobby, and she could walk the hallways without confinement.

              For purposes of § 1591, “coercion” is defined
              as (1) “threats of serious harm to or physical
              restraint against any person;” (2) “any
              scheme, plan, or pattern intended to cause a
              person to believe that failure to perform an
              act would result in serious harm to or
              physical restraint against any person”; or (3)
              “the abuse or threatened abuse of law or the

      1The only citation is to a case where the Complaint was found
sufficient and plaintiff therein was able to represent that her
trafficker had been indicted. M.A. v. Wyndham Hotels & Resorts,
Inc., 425 F. Supp. 3d 959, 964 (S.D. Ohio 2019).



                                   - 8 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 9 of 29 PageID 363



            legal process.” Id. § 1591(e)(2). “Serious
            harm,” in turn, is “any harm, whether physical
            or   nonphysical,   including    psychological,
            financial, or reputational harm, that is
            sufficiently    serious,    under     all    the
            surrounding   circumstances,    to   compel    a
            reasonable person of the same background and
            in the same circumstances to perform or to
            continue    performing    commercial      sexual
            activity in order to avoid incurring that
            harm.” Id. § 1591(e)(4).

United States v. Williams, 714 F. App'x 917, 918 (11th Cir. 2017).

The allegations in the Complaint are more than conclusory with

regard to the threats of serious harm or physical restraint, and

does not only allege sexual abuse and prostitution.             (Doc. #12,

p. 10.)    Some of the relevant allegations are as follows:

            44. At all material times, each and every
            Gulfcoast Inn Naples Defendant, as owners,
            operators, managers, supervisors, controllers
            and/or entities otherwise responsible for
            hotels, including the Gulfcoast Inn Naples,
            knew or should have known that traffickers
            were harboring, raping and assaulting victims
            at their hotels, including the Gulfcoast Inn
            Naples, and were forcing them to engage in “in
            call” services, wherein buyers (“Johns”) would
            come to the hotels solely to purchase sex from
            these victims, as well as “out call” services,
            wherein the buyer would rent a hotel room and
            the trafficker would deliver the victim to the
            buyer’s   room   to    complete   the   sordid
            transaction.

            . . .

            55. Each and every Gulfcoast Inn Naples
            Defendant, individually and by and through
            their actual or apparent agents, servants,
            employees and/or staff, were aware of and/or
            should have been aware of a number of warning
            signs at their hotels, including the Gulfcoast
            Inn Naples, that indicated the presence of


                                   - 9 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 10 of 29 PageID 364



            human trafficking, including but not limited
            to:

            a. persons showing signs of malnourishment,
            poor hygiene, fatigue, sleep deprivation,
            untreated illness, injuries, and/or unusual
            behavior;

            b. persons lacking freedom         of   movement   or
            being constantly monitored;

            c.   persons  having   no  control         over    or
            possession of money or ID;

            d. persons dressing inappropriately for their
            age or having lower quality clothing compared
            to others in their party;

            e. persons requesting room or housekeeping
            services (additional towels, new linens,
            etc.), but denying hotel staff entry into the
            room;

            f. the presence of multiple computers, cell
            phones, pagers, credit card swipers, or other
            technology in the room;

            g. persons extending stay with few            or   no
            personal possessions in the room;

            h. excessive amounts of sex paraphernalia in
            rooms (condoms, lubricant, lotion);

            i. the same person reserving multiple rooms;

            j. a room being rented hourly, less than a
            day, or for an atypical extended stay;

            k. attempts of persons to sell items to or beg
            from patrons or staff;

            l. cars in the parking lot regularly parked
            backward, so the license plates are not
            visible;

            m. loitering and solicitation of male patrons;




                                   - 10 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 11 of 29 PageID 365



            n. individuals waiting at a table or bar and
            then being picked up by a male (trafficker or
            customer);

            o. persons asking staff or patrons for food or
            money; and

            p. persons taking cash or receipts left on
            tables.

            . . .

            121. Plaintiff C.S. was a hotel guest at the
            Gulfcoast Inn Naples and Plaintiff was
            seriously and permanently injured as a direct
            result of each and every Gulfcoast Inn Naples
            Defendants’ acts and omissions, in that each
            and every Gulfcoast Inn Naples Defendant
            permitted, harbored and facilitated illegal
            sex trafficking ventures to take place at the
            Gulfcoast Inn Naples whereby the Plaintiff
            C.S. was routinely and continuously abused,
            battered, falsely imprisoned, raped, beaten,
            starved, forcibly injected with drugs and
            enslaved.

            122. More specifically, at all material times,
            in the quest for profits, the acts and
            omissions of each and every Gulfcoast Inn
            Naples Defendant regarding the Gulfcoast Inn
            Naples caused the Plaintiff to suffer:

            a. Forced labor;

            b. Forced confinement without safe means of
            escape;

            c. Assault and fear;

            d. Sickness, dizziness and headaches;

            e. Cuts, lacerations,        abrasions   and   other
            physical harm;

            f. Mental anguish, humiliation, exploitation,
            degradation and mental distress;

            g. Suffocation, battery and rape;



                                   - 11 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 12 of 29 PageID 366



            h. Shock, fright and post-traumatic stress;

            i. Overdose and drug-induced dangers (the
            Plaintiff suffered drug overdoses, drug-
            induced   actions   which  caused   harm   to
            themselves, physical deformities and scarfing
            from actions of the “Johns” and drug usage);
            and

            j. Invasion of privacy and wrongful entry of
            “Johns.”

 (Doc. #1, ¶¶ 44, 55, 121-122.)       The allegations are not “simply a

 regurgitation    of   the   statutes'   wording    woven   together   with

 conclusory statements and a generous use of ‘and/or.’”           Kelsey v.

 Goldstar Est. Buyers Corp., No. 3:13-CV-00354-HU, 2014 WL 1155253,

 at *6 (D. Or. Mar. 21, 2014).           The motion will be denied as

 plaintiff has stated plausible facts in support of a Section 1591

 violation.

            (b)   “Participation” in a “Venture”

       Defendants argue that plaintiff does not plausibly allege a

 venture, or a knowingly benefit from participation in the venture.

 (Doc. #12, pp. 11-17.)      Defendants argue that the application of

 the definition of “participation in venture” as contained in §

 1591 should not be applied to § 1595.        (Id., p. 13-17.)

       Drawing on the definition of “venture” used in the criminal

 portion of the statute, 18 U.S.C. § 1591(e)(6) 2, the motion asserts



       2“The term ‘venture’ means any group of two or more
 individuals associated in fact, whether or not a legal entity.”
 18 U.S.C. § 1591(e)(6).



                                   - 12 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 13 of 29 PageID 367



 that a “venture” requires two or more individuals “associated in

 fact.” 3   (Doc. #12, p. 17.)       As noted by defendants, the Court has

 concluded that “actual ‘participation in the sex trafficking act

 itself’ is not required to state a claim under section 1595.”

 S.Y. v. Naples Hotel Co., 476 F. Supp. 3d 1251, 1256 (M.D. Fla.

 2020).     However, defendants argue that the Court has not held that

 the word “participation ought to be written out of the statute

 completely.”      (Doc. #12, p. 11.)

       Here, the Complaint alleges the defendants participated in a

 venture “by engaging in a pattern of acts and omissions that were

 intended to support, facilitate, harbor, and otherwise further the

 traffickers’ sale and victimization of the Plaintiff C.S. for

 commercial sexual exploitation by repeatedly renting rooms at

 Gulfcoast Inn Naples to people” the defendants “knew or should

 have known were engaged in sex trafficking.”            (Doc. #1, ¶ 145.)

 Employees    of   Gulfcoast   Inn    Naples   made   promises   to   the   sex

 traffickers to not interfere with C.S., “who was a victim of human

 sex trafficking and slavery.”          (Id., ¶ 81.)     The Complaint also

 alleges     why   the   defendants      should   have   been    on   notice,

 “constructive or actual notice” of the sex trafficking and how




       3 The motion notes that applying the definition of
 “participation in a venture” from the criminal provision in section
 1591(e)(4) does not render moot the “constructive knowledge
 language” moot from the civil statute. (Doc. #12, pp. 11-12.)



                                      - 13 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 14 of 29 PageID 368



 they failed to prevent it.           (Id. ¶¶ 4-5, 8, 42-44, 55, 71, 90, 97,

 100, 116-117, 120, 127, 130, 143-144.)

       The Court finds the allegations in the Complaint sufficient

 to allege participation in a venture under section 1595(a).                         See

 Doe v. Rickey Patel, LLC, No. 0:20-60683-WPD-CIV, 2020 WL 6121939,

 at *5 (S.D. Fla. Sept. 30, 2020) (“The Court finds it sufficient

 for Plaintiff to plead that Defendants participated in a venture

 by renting rooms to individuals that knew or should have known

 were involved in a sex-trafficking venture, including the sex-

 trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This Court

 finds Plaintiff has alleged sufficient facts to show Defendants

 ‘participated    in    a   venture’        under   §    1595    by   alleging       that

 Defendants rented rooms to people it knew or should have known

 where [sic] engaged in sex trafficking.”).                     The motion will be

 denied on this basis.

            (c)     Knowingly Benefited From Participating in Venture

       Defendants       argue        that    the        “knowing      benefit        from

 participation”     cannot      be    satisfied     by    constructive     knowledge

 alone, and “failure to prevent” is insufficient.                     (Doc. #12, pp.

 12-13, 17-20.)

       The Complaint alleges the defendants knowingly benefited from

 the sex trafficking of plaintiff “by receiving payment for the

 rooms   rented   for    Plaintiff      C.S.     and     her    traffickers     at    the

 Gulfcoast Inn Naples,” and by receiving “other financial benefits



                                        - 14 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 15 of 29 PageID 369



 in the form of food and beverage sales and ATM fees from those

 persons who were engaging in sex trafficking.”              (Doc. #1, ¶ 143.)

 The   Court     finds    such   allegations    sufficient    to    satisfy   the

 “knowingly benefitted” element.          S.Y., 476 F. Supp. 3d at 1257;

 Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192, *5 (S.D.

 Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL 6682152, *2

 (S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at 965.

       Defendants argue that mere failure to prevent is insufficient

 to satisfy the knowing benefit prong, and plaintiff argues that it

 is a willful blindness that is alleged, not just a failure to

 prevent.      (Doc. #12, p. 12; Doc. #23, pp. 21-22.)         The allegations

 above support a knowing financial benefit, and not just a mere

 failure    to       prevent.    First   of    all,   “knowledge,    and   other

 conditions of a person’s mind may be alleged generally.”               Fed. R.

 Civ. P. 9(b); see Sun Life Assurance Co. of Can. v. Imperial

 Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir. 2018).              Pleading

 “generally” is not without limits, and a complaint must still

 comply with “the less rigid—though still operative—strictures of

 Rule 8.”        Iqbal, 556 U.S. at 686–87.            The Complaint clearly

 satisfies this notice pleading standard.             See (Doc. #1, ¶¶ 93, 96-

 97, 100-101, 104, 111, 116-117.)

               (d)     Vicarious Liability

       Lastly, defendants argue there is no vicarious liability in

 the context of civil aiding and abetting statutes.             (Doc. #12, pp.



                                      - 15 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 16 of 29 PageID 370



 20-21.)       The Court has previously noted that the question of

 whether an agency relation exists is a question of fact for the

 jury.     S.Y., 476 F. Supp. 3d at 1258 n.3.                      Plaintiff did not

 “offer[] mere conclusory allegations” with regard to employees of

 the Gulfcoast Inn Naples, and provided specific examples.                           (Doc.

 #1, ¶¶ 83 (promises not to interfere), 82 (staff would direct the

 ‘John’ to plaintiff’s room), 89 (staff spoke to plaintiff and knew

 she   stayed    for     extended     times     to    carry   out    sex    trafficking

 ventures), 91 (a list of the signs of a dangerous condition), and

 120 (foreseeability).)            Because the allegations in the Complaint

 are sufficient to state a claim under section 1595 of the TVPRA,

 the   Court    denies      the    request    for    dismissal      pursuant    to    Rule

 12(b)(6).

       (2)     Florida RICO Violation

       Count    Two    of    the    Complaint       asserts   a    claim    against    the

 defendants under Florida’s civil RICO statute, section 772.104,

 Florida Statutes.          (Doc. #1, p. 32.)          To state a claim under the

 statute,      plaintiff     must     allege    plausible         facts    showing    “(1)

 conduct or participation in an enterprise through (2) a pattern of

 [criminal] activity.”             Horace-Manasse v. Wells Fargo Bank, N.A.,

 521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845

 So. 2d 74, 97 (Fla. 2003)). 4



       “Since Florida RICO is patterned after federal RICO, Florida
       4

 courts have looked to the federal courts for guidance in


                                         - 16 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 17 of 29 PageID 371



       Defendants    argue   that   plaintiff    lacks    standing   because

 personal injuries cannot be remedied by RICO.           (Doc. #12, p. 21.)

 There is some authority that notes that the Florida statute does

 not “expressly limit recovery” like the federal RICO statute, and

 that recovery for personal injuries may be allowed.              Berber v.

 Wells Fargo Bank, N.A., No. 16-24918-CIV, 2018 WL 10436236, at *3

 (S.D. Fla. May 24, 2018) (collecting cases).            The motion will be

 denied on this basis.

       Defendants further argue that plaintiff has failed to allege

 the existence of an “enterprise”, and plaintiff does not allege a

 relationship between plaintiff’s trafficker and defendants.          (Doc.

 #1, ¶¶ 21-24.)

       Florida’s RICO statute defines ‘enterprise’ to include a

 “group of individuals associated in fact although not a legal

 entity.”     § 772.102(3), Fla. Stat.          “[A]n association-in-fact

 enterprise is simply a continuing unit that functions with a common

 purpose.”    Boyle v. United States, 556 U.S. 938, 948 (2009).           To

 sufficiently plead such an enterprise, “a plaintiff must allege

 that a group of persons shares three structural features: (1) a

 purpose,    (2)    relationships   among    those   associated   with   the


 interpreting and applying the act. Therefore, federal decisions
 should be accorded great weight.” O’Malley v. St. Thomas Univ.,
 Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
 2018) (“[T]he Eleventh Circuit applies federal RICO analysis
 equally to Florida RICO claims.”).



                                    - 17 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 18 of 29 PageID 372



 enterprise,      and     (3)    longevity         sufficient     to     permit     these

 associates to pursue the enterprise’s purpose.”                          Cisneros v.

 Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

 citations omitted).

       “The purpose prong contemplates ‘a common purpose of engaging

 in   a   course     of    conduct’          among    the     enterprise’s        alleged

 participants.”      Cisneros, 972 F.3d at 1211 (quoting United States

 v.   Turkette,    452    U.S.       576,   583    (1981)).    “An   abstract      common

 purpose, such as a generally shared interest in making money, will

 not suffice.      Rather, where the participants’ ultimate purpose is

 to make money for themselves, a RICO plaintiff must plausibly

 allege that the participants shared the purpose of enriching

 themselves through a particular criminal course of conduct.”                         Id.

 (citations omitted).

       Here, the Complaint alleges the defendants “associated with

 each other and/or the Plaintiff C.S.’s sex traffickers for the

 common purpose of profiting off an established sex trafficking

 scheme.”      (Doc.      #1,    ¶    150,    155.)        Plaintiff     asserts     this

 “association-in-fact” constitutes an “enterprise” under Florida’s

 RICO statute, and that the defendants conducted or participated in

 their enterprises through a pattern of criminal activity, “related

 by their common purpose to profit off an institutionalized sex

 trafficking scheme.”           (Id. ¶¶ 150-151.)             The Court finds these

 allegations      sufficient         to   allege     the    defendants    “shared     the



                                            - 18 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 19 of 29 PageID 373



 purpose of enriching themselves through a particular criminal

 course of conduct.”      Cisneros, 972 F.3d at 1211; see also United

 States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

 that “an association’s devotion to ‘making money from repeated

 criminal activity’ . . . demonstrates an enterprise’s ‘common

 purpose of engaging in a course of conduct’” (citations omitted));

 Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

 3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

 claim, court found that “Plaintiff’s Amended Complaint can be read

 to allege a ‘common purpose’ of furthering an institutionalized

 prostitution scheme to increase profits for the participants,” and

 that   “[t]hese   allegations,     though   thin,   are   sufficient    for

 purposes of this motion”).

        Defendants argue the Complaint fails to sufficiently plead

 the “pattern of criminal activity” element.           (Doc. #12, pp. 24-

 25.)   As previously stated, “[i]n order to state a civil cause of

 action under the Florida RICO Act, a plaintiff must allege a

 pattern of criminal activity.”        Arthur v. JP Morgan Chase Bank,

 NA, 569 F. App’x 669, 682 (11th Cir. 2014) (citing §§ 772.103-104,

 Fla. Stat.).      The statute’s definition of “criminal activity”

 provides “that a particular state law crime can serve as the

 predicate act for a RICO claim if it is ‘chargeable by indictment

 or information’ and falls within a series of specified provisions.”

 Id. (citing § 772.102(1)(a), Fla. Stat.).         “In order to establish



                                   - 19 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 20 of 29 PageID 374



 a pattern of criminal activity, the plaintiff must allege two or

 more criminal acts ‘that have the same or similar intents, results,

 accomplices, victims, or methods of commission’ that occurred

 within a five-year time span.”            Id. at 680 (citing § 772.102(4),

 Fla. Stat.).

       Plaintiff’s      Florida     RICO     claim    is     predicated    on   the

 commission of human trafficking crimes in violation of section

 787.06, Florida Statutes.          (Doc. #1, ¶¶ 151, 152, 154); see also

 § 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida     RICO     statute).       This       provision     provides    various

 punishments    for    “[a]ny     person   who    knowingly,     or   in   reckless

 disregard of the facts, engages in human trafficking, or attempts

 to   engage   in   human   trafficking,         or   benefits   financially     by

 receiving anything of value from participation in a venture that

 has subjected a person to human trafficking.”                 § 787.06(3), Fla.

 Stat.     Given the similarity between this language and the TVPRA’s

 civil liability provision, the Court rejects defendants’ argument

 as to the Florida RICO claim. 5




       5Defendants also argue that plaintiff cannot state a claim
 for RICO conspiracy. (Doc. #12, pp. 25-26.) Although plaintiff
 may have used the phrase “conducted or participated in, and/or
 conspired to conduct or participate in, the affairs of the RICO
 Enterprise”, Doc. #1, ¶¶ 151, there does not appear to be a
 separate conspiracy claim within Count II.



                                      - 20 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 21 of 29 PageID 375



       (3)   Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability against each defendant.              (Doc. #1, p. 33.)      A premise

 liability claim is a form of negligence action.              “The elements for

 negligence   are    duty,     breach,    harm,    and    proximate   cause;    the

 additional elements for a claim of premises liability include the

 defendant’s possession or control of the premises and notice of

 the dangerous condition.”           Lisanti v. City of Port Richey, 787 So.

 2d 36, 37 (Fla. 2d DCA 2001).            Plaintiff alleges the defendants

 owed her a variety of duties, that they breached these duties, and

 that as a direct and proximate result, she suffered bodily injury.

 (Doc. #1, ¶¶ 159-174.)        Plaintiff also alleges the defendants had

 actual or constructive knowledge of sex trafficking occurring on

 the premises, that they knew or should have known the risk of such

 criminal conduct taking place would be unreasonably high without

 appropriate precautions, and that they had actual or constructive

 knowledge of the dangerous conditions plaintiff was in.                (Id.    ¶¶

 167-168.)

             (a)    Statute of Limitations

       Defendants     argue    the    premise     liability   claim    should    be

 dismissed    because    it    is    barred   by   the    relevant    statute   of

 limitations.       (Doc. #12, pp. 26-27.)               For the same reasons,

 defendants   argue     that   the     negligent    hiring,   supervision,      and

 retention claim is also barred.              (Doc. #12, pp. 27-28.)       Under



                                       - 21 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 22 of 29 PageID 376



 Florida law, the statute of limitations for negligence claims is

 four years.    § 95.11(3)(a), Fla. Stat.

       A statute of limitations bar is “an affirmative defense, and

 . . . plaintiff[s] [are] not required to negate an affirmative

 defense in [their] complaint.”         La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).             “A

 dismissal for failure to state a claim on statute of limitations

 grounds is appropriate only if it is apparent from the face of the

 complaint that the claim is time-barred.”           United States ex rel.

 Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

 2018) (marks and citation omitted).

       Plaintiff    alleges     that    she    was    trafficked    “[f]rom

 approximately 2013 through February 2016”, and on a consistent

 basis engaged in commercial sex acts at the Gulfcoast Inn Naples

 “[f]rom approximately 2015 to 2016.”         (Doc. #1, ¶ 70.)   Defendants

 argue that the original complaint was filed on October 30, 2019,

 in state court, which is more than 4 years later “under the most

 liberal timeframe.”     (Doc. #12, p. 26.)

       “Under Florida law, the statute of limitations begins to run

 when the cause of action accrues.”         Carnival Corp. v. Rolls-Royce

 PLC, 2009 WL 3861482, *5 (S.D. Fla. Nov. 17, 2009) (citing §

 95.031, Fla. Stat.).       “A cause of action accrues when the last

 element constituting the cause of action occurs.”            § 95.031(1),

 Fla. Stat.     “Under the continuing tort doctrine, the cause of



                                   - 22 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 23 of 29 PageID 377



 action accrues when the tortious conduct ceases.”                          Effs v. Sony

 Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

 2016) (emphasis and citation omitted).                    “A continuing tort is

 established by continual tortious acts, not by continual harmful

 effects from an original, completed act.”                      Id. at 1245 (marks,

 emphasis, and citation omitted).

        Here,   plaintiff    alleges    she     was    a    repeat     victim    of   sex

 trafficking at the Gulfcoast Inn Naples between 2015 and 2016.

 The    Court   finds   such   allegations        sufficient           to    invoke   the

 continuing tort doctrine.       See Nat’l Sourcing, Inc. v. Bracciale,

 2018 WL 6172430, *2 (M.D. Fla. Nov. 26, 2018) (finding allegation

 that   a   defendant’s     actions    “continued          to   this    day”    inferred

 continuous tortious conduct, thereby making it plausible for the

 plaintiffs to assert the continuing tort doctrine as a basis to

 toll the statute of limitations).              Accordingly, the Court finds

 that plaintiff’s premise liability claim did not accrue until

 February 2016, and therefore she had until February 2020 to file

 a complaint asserting premises liability.

        Plaintiff met this deadline by the filing of the first case

 on October 30, 2019, in Collier County, Florida, and the filing of

 the Amended Complaint on December 31, 2019.                    S.Y. et al v. Naples

 Hotel Co. et al, Case No. 2:20-cv-118.               While the Court determined

 severance of the parties was appropriate in the original action,

 S.Y., 476 F. Supp. 3d at 1259, and this Complaint was filed in



                                       - 23 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 24 of 29 PageID 378



 August 2020, it appears that the December 2019 date is applicable

 for   statute    of   limitations        purposes    under   the   relation-back

 provisions of Rule 15(c) of the Federal Rules of Civil Procedure.

       Relation back is a legal fiction employed to salvage
       claims that would otherwise be unjustly barred by a
       limitations provision. See McCurdy v. United States, 264
       U.S. 484, 487, 44 S. Ct. 345, 346, 68 L. Ed. 801 (1924);
       Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
       Under Rule 15, a claim in an amended complaint relates
       back to the filing date of the original complaint if it
       “asserts a claim or defense that arose out of the
       conduct, transaction, or occurrence set out—or attempted
       to be set out—in the original pleading.” Fed. R. Civ. P.
       15(c)(1)(B). When the facts in the original complaint do
       not put the defendant “on notice that the new claims of
       negligence might be asserted,” but the new claims
       instead “involve[ ] separate and distinct conduct,” such
       that the plaintiff would have to prove “completely
       different facts” than required to recover on the claims
       in the original complaint, the new claims do not relate
       back. Moore, 989 F.2d at 1132.

 Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

 Accordingly,     since   it   is    not    apparent   from   the   face   of   the

 Complaint that the claims are time-barred, dismissal based upon

 the statute of limitations affirmative defense is not appropriate.

            (b)     Failure to State a Claim

       Defendants      argue        the     premise     liability     claim     is

 insufficiently pled because there are no specific instances that

 would have put defendants on notice of a dangerous condition that

 they could remedy.       (Doc. #12, pp. 30-31.)

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.




                                          - 24 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 25 of 29 PageID 379



 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”          Banosmoreno v. Walgreen Co.,

 299 Fed. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.        Fed. R. Civ. P. 9(b).        The Complaint

 contains sufficient allegations that sex trafficking was occurring

 at the Gulfcoast Inn Naples, and that the defendants knew or should

 have known of it.      (Doc. #1, ¶¶ 90-91.)      Accordingly, the Court

 finds the allegations in the Complaint are sufficient to satisfy

 the notice pleading requirements.

       (4)   Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention against each defendant.           (Doc.

 #1, p. 39.)   Defendants argue that the claims are improperly lumped

 together, and that negligent hiring is entirely a separate claim.

 (Doc. #12, p. 27.)     “A party may set out 2 or more statements of

 a claim or defense alternatively or hypothetically, either in a

 single count or defense or in separate ones. If a party makes

 alternative statements, the pleading is sufficient if any one of




                                   - 25 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 26 of 29 PageID 380



 them is sufficient.”         Fed. R. Civ. P. 8(d)(2).                The Court finds

 that the claims are properly set forth in a single count.

       Defendants     further    argue     that    no   specific       employees     are

 identified that were negligently hired, or that were negligently

 retained or supervised.         (Id., pp. 28-29.) To state a claim for

 negligent hiring, plaintiff must show that “(1) the employer was

 required to make an appropriate investigation of the employee and

 failed to do so; (2) an appropriate investigation would have

 revealed the unsuitability of the employee for the particular duty

 to be performed or for employment in general; and (3) it was

 unreasonable for the employer to hire the employee in light of the

 information he knew or should have known.”                Groover v. Polk Cty.

 Bd. of Cty. Comm’rs, 460 F. Supp. 3d 1242, 1251 (M.D. Fla. 2020)

 (quoting   Malicki    v.    Doe,   814    So.    2d    347,    362    (Fla.   2002)).

 “Different   from    negligent     hiring,       ‘negligent      retention       occurs

 when, during the course of employment, the employer becomes aware

 or should have become aware of problems with an employee that

 indicated his unfitness, and the employer fails to take further

 action such as investigating, discharge, or reassignment.’”                        Id.

 (quoting Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451, 1461

 (M.D. Fla. 1998)).         “Florida law also holds employers liable for

 reasonably    foreseeable       damages    resulting          from    the   negligent

 training of its employees and agents.”             Clary v. Armor Corr. Health

 Servs.,    Inc.,   2014    WL   505126,    *4     (M.D.   Fla.       Feb.   7,   2014)



                                     - 26 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 27 of 29 PageID 381



 (citations omitted). (citing Lewis v. City of St. Petersburg, 260

 F.3d 1260, 1265 (11th Cir. 2001)).            “For an employer to owe a

 plaintiff a duty, the plaintiff must be in the zone of risk that

 was   reasonably   foreseeable    to   the    employer.”    Id.    (citation

 omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges each defendant was in control of the

 hiring, instructing, training, supervising, and terminating of the

 hotel employees, and that each defendant had a duty to make an

 appropriate investigation of the employees.             (Doc. #1, ¶¶ 187-

 188.)     The Complaint also alleges that the defendants knew or

 should have known that hotel employees were “allowing criminals to

 rent rooms for prostitution and drug dealing,” “failing to either

 identify and/or report the human sex trafficking and foreseeable

 harm” of plaintiff, and “failing to refuse continued lodging

 services to human sex traffickers.”                (Id. ¶¶ 184-186.)      The

 Complaint    concludes    that   defendants    were    negligent   in   their

 hiring,     employment,    supervision,      and    termination    decisions

 regarding the employees, and that the sex trafficking of plaintiff

 was a foreseeable and direct result causing bodily injuries of a



                                   - 27 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 28 of 29 PageID 382



 continuing or permanent nature.             (Id. ¶¶ 193-194, 197.)       The Court

 finds that plaintiff has presented sufficient facts to state

 plausible        claims     for      negligent       hiring,      and    negligent

 supervision/retention.

       Defendants argue that no specific employee is identified as

 a negligent hire, and further no specific employee is identified

 for negligent supervision/retention.             (Doc. #12, pp. 28-29.)          The

 Court    finds     that   specific    employees      are    not   required.      The

 Complaint alleges “[e]ach and every” defendant “was in control of

 the hiring” of hotel employees, and responsible for “instructing,

 training     and      supervising”    yet     employees      “failed    to    refuse

 continued lodging services to human sex traffickers” and “failed

 to either identify and/or report the human sex trafficking”.

 (Doc. #1, ¶¶ 185-187.)         The Court is required to accept all factual

 allegations      as    true,   Erickson,      551    U.S.    at   94,   and    “[i]n

 adjudicating a motion to dismiss, the district court may not

 resolve factual disputes.”           Page v. Postmaster Gen. & Chief Exec.

 Officer of U.S. Postal Serv., 493 F. App’x 994, 995 (11th Cir.

 2012).      Accordingly, the Court denies the request to dismiss the

 negligent hiring, supervision, and retention claim.

       (5)    Counts Five and Six

       Count Five of the Complaint asserts a claim of negligent

 rescue   against       defendants,    and    Count    Six   alleges     aiding   and

 abetting, harboring, confining, coercion and criminal enterprise.



                                        - 28 -
Case 2:20-cv-00631-JES-MRM Document 46 Filed 04/06/21 Page 29 of 29 PageID 383



 (Doc. #1, pp. 42, 45.)      Defendants’ motion does not address these

 counts.

       (6)   Anonymity

       Defendants argue that plaintiff is not entitled to proceed

 anonymously as a matter of right, and that plaintiff must be

 required to file a formal motion to do so.        (Doc. #12, p. 31.)     On

 February 24, 2021, plaintiff filed a Motion to Proceed Anonymously

 and for Entry of a Protective Order (Doc. #39).           Therefore, this

 issue is moot.

       Accordingly, it is hereby

       ORDERED:

       Defendants' Motion to Dismiss (Doc. #12) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this          6th    day of

 April, 2021.




 Copies:
 Counsel of Record




                                   - 29 -
